 



EXHIBIT 10.19
FORM OF PRIVATEBANCORP, INC.
INDUCEMENT PERFORMANCE SHARE AWARD AGREEMENT
     As an inducement to the undersigned Grantee (“Grantee”) to accept an offer
of employment with the Company, this Inducement Performance Share Award
Agreement (“Agreement”) is entered into as of the date set forth on the
signature page hereof by and between PrivateBancorp, Inc., a Delaware
corporation (the “Company”), and the Grantee. Except as otherwise indicated or
defined herein, all words with initial capitals shall have the same meaning as
ascribed to them in the PrivateBancorp, Inc. Strategic Long-Term Incentive
Compensation Plan (the “Plan”). Grantee acknowledges receipt of a copy of the
Plan.
     WHEREAS, the Company desires to grant to Grantee a certain number of shares
of Common Stock, subject to the restrictions, and on the terms and conditions,
set forth in the Plan and this Agreement;
     NOW, THEREFORE, the parties hereto agree as follows:
     1. Grant of Award; Form of Award.
          (a) Upon the execution and delivery of this Agreement and the related
Performance Share Award Certificate of even date herewith attached hereto (the
“Performance Share Award Certificate”), and subject to the terms and conditions
of the Plan (the terms and provisions of which are incorporated herein and
expressly made a part hereof), the Company hereby grants to Grantee the
aggregate number of shares of Common Stock of the Company set forth on the
Performance Share Award Certificate issued in connection with this award
(“Performance Shares”), subject to the restrictions and on the terms and
conditions set forth herein, the Performance Share Award Certificate and in the
Plan (the “Award”) and subject to any adjustment as provided in the Performance
Share Award Certificate and the Plan. As soon as practicable after Grantee has
executed this Agreement and the documents described in Section 1(b) below, and
delivered the same to the Company, the Company shall cause to be issued in
Grantee’s name a stock certificate representing the total number of shares of
Common Stock covered by this Award in accordance with Section 4, below. In the
discretion of the Committee, the Performance Shares awarded to Grantee hereunder
may be non-certificated and, accordingly, issuances and transfers shall be
reflected on the stock ledger books and records of the Company and no
certificate of shares of Common Stock in respect of Grantee’s shares will be
issued to Grantee, to the extent not prohibited by applicable law, the Company’s
certificate of incorporation and by-laws, or the rules of any stock exchange.
          (b) Grantee shall indicate acceptance of the terms of the Award by
signing and returning a copy hereof and shall sign and return the irrevocable
stock power attached hereto to facilitate the transfer of some or all of the
shares covered by the Award to the Company (or its assignee or nominee) if
required under the terms of this Agreement or applicable laws or regulations.
     2. Restrictions. The Performance Shares granted under this Award shall be
subject to the restrictions set forth in Section 9 of the Plan and a prohibition
on the sale, transfer, assignment, pledge or encumbrance of the Performance
Shares, prior to the date on which such Performance Shares vest upon
satisfaction of the Performance Objectives and continuous

 



--------------------------------------------------------------------------------



 



employment requirements set forth in Section 5 hereof and on the Performance
Share Award Certificate. For the purposes of this Award, the period from
January 1, 2008 through December 31, 2012 is hereinafter referred to as the
“Performance Period.” For all purposes under this Award, Performance Shares
shall be “vested” as to such Performance Shares for which the Grantee has been
continuously employed with the Company or a Subsidiary and the Performance
Objectives (or other conditions) have been satisfied in accordance with
Section 5 hereof, and upon such satisfaction the restrictions on such
Performance Shares shall lapse and the Performance Shares shall become
unrestricted. Sale, transfer and other disposition of the Performance Shares
following vesting as to any portion of the Performance Shares awarded hereunder
may be limited by the absence of an established trading market for such shares
and/or the provisions of applicable securities laws. The Performance Shares
shall not be vested upon expiration of the Performance Period as to any shares
awarded hereunder if such vesting would constitute a violation of any applicable
federal or state securities or other law or regulation and shall only vest as
may be permitted under such law or regulation upon the termination of such
violation.
     3. Voting Rights; Dividends. Grantee shall have the right to vote the
shares of Common Stock covered by this Award. Grantee shall have the right to
receive dividends on the shares of Common Stock covered by this Award unless and
until such shares are forfeited pursuant to Section 5 hereof; provided, any such
dividends payable hereunder on unvested Performance Shares shall be deferred and
paid to the Grantee (without interest), only to the extent such Performance
Shares subsequently vest, as soon as practicable after the date of vesting but
not later than the first March 15 following the date of vesting.
     4. Custody and Delivery of Shares. Each certificate representing the shares
of Common Stock covered by this Award that may be issued in the name of Grantee
shall bear appropriate legends regarding this Agreement and such other
restrictions on transferability, which are substantially similar to the legend
set forth as follows:
     “The shares represented by this certificate are deemed to be performance
shares subject to transfer restrictions based on continuous service until
December 31, 2012 (which is the fiscal year ending date that immediately follows
the fifth anniversary of the date the Award was made) and the attainment of
certain Performance Objectives, or other conditions, as applicable to awards of
performance shares pursuant to the PrivateBancorp, Inc. Strategic Long-Term
Incentive Compensation Plan and the Performance Share Award Agreement covering
these shares, copies of which are available from PrivateBancorp, Inc.”
The Company shall hold any certificate for shares of Common Stock covered by
this Award until the Performance Shares represented hereby vest pursuant to the
Performance Share Award Certificate and Section 5 of this Agreement, and if so
certificated shall thereupon, subject to the satisfaction of any applicable
federal, state, local or other tax withholding obligations and applicable
securities laws, deliver the certificate for the unrestricted shares to Grantee,
and destroy the stock power referred to in Section 1(b) relating to the
unrestricted shares, or use it to authorize the withholding of shares for
payment of taxes, pursuant to Section 7, below.

2



--------------------------------------------------------------------------------



 



     5. Vesting; Effect of Termination of Employment.
          (a) Except to the extent provided in Section 5(b), (c) or (d) below,
the Performance Shares covered by this Award shall vest to the extent of the
attainment of Performance Objectives (or other conditions) and Grantee’s
continuous employment with the Company or a Subsidiary, as set forth in the
Performance Share Award Certificate.
          (b) In the event of the termination of Grantee’s employment with the
Company and its Subsidiaries for any reason prior to the last day of the
Performance Period and prior to the occurrence of a Change of Control, other
than due to Grantee’s death, Disability, involuntary termination of employment
by the Company and all Subsidiaries without Cause or voluntary termination of
Grantee’s employment with the Company and all Subsidiaries for Good Reason (as
such terms are defined below), Grantee shall forfeit all of the Performance
Shares covered by this Award which had not become vested on or prior to the date
of such termination in accordance with the terms of the Performance Share
Certificate, and Grantee shall have no further rights to said shares or any
amounts attributable thereto.
          (c) In the event of a Termination of Grantee by the Company without
Cause, Grantee’s Resignation for Good Reason or after the Grantee has attained
age 62 and has been credited with 10 or more years of service with the Company
and its Subsidiaries (including prior service with LaSalle Bank, N.A. and its
affiliates) or Grantee’s death or Disability, prior to the occurrence of a
Change of Control, on the last day of the fiscal year in which such Termination,
Resignation, death or Disability occurs:
          (i) Grantee shall become vested in such number of unvested Performance
Shares as is required for Grantee to be vested (including all Performance Shares
that had previously vested) in the greater of:
               (1) The number of Performance Shares in which Grantee would have
been vested had Grantee’s employment continued until the last day of the fiscal
year in which such employment termination occurs; and
               (2) The number of Performance Shares that equals the product of
(x) the total number of Performance Shares covered by this Award multiplied by
(y) 5% multiplied by (z) the number of whole or partial fiscal years of
Grantee’s continuous employment with the Company or a Subsidiary during the
Performance Period; and
          (ii) To the extent that any portion of the Performance Shares became
Time-Vesting Restricted Shares pursuant to Section 3 of the Performance Share
Award Certificate prior to the date of termination, (x) such Time-Vesting
Restricted Shares shall not be considered Performance Shares for purposes of
Section (5)(c)(i), and (y) 20% of the total number of Time-Vesting Restricted
Shares shall become immediately vested on the date of employment termination (in
addition to any Time-Vesting Restricted Shares that previously became vested).
          (iii) In the case of Grantee’s death, any such vested Performance
Shares or Time-Vesting Restricted Shares under this Section 5(c) shall be paid
to Grantee’s beneficiary or beneficiaries designated pursuant to Section 8,
below.

3



--------------------------------------------------------------------------------



 



          (d) If a Change of Control occurs during the Performance Period while
Grantee has been continuously employed with the Company or its Subsidiaries, all
of the Performance Shares covered by this Award shall be immediately vested, to
the extent not previously vested.
          (e) Definitions. For purposes of this Agreement, the following terms
shall have the meaning defined below:
          (i) “Cause,” in connection with an involuntary termination of
Grantee’s employment, means:
               (1) In the case in which Grantee has entered into an employment
agreement (including, but not limited to, a term sheet agreement) with the
Company or a Subsidiary as in effect on the date hereof, or Grantee otherwise is
at any time participating in a severance plan for executives of the Company or a
Subsidiary, which provides for an involuntary termination of Grantee’s
employment for any reason set forth as constituting “Cause” under such of
Grantee’s employment agreement or severance plan for executives (as the case may
be).
                         (2) In the case in which there is no employment
agreement in effect between Grantee and the Company or any Subsidiary or
severance plan for executives of the Company or a Subsidiary in which Grantee is
at any applicable time participating, any of the following reasons:
                    a. The commission by Grantee, as reasonably determined by
the Committee, of any theft, embezzlement or felony against the Company or any
Subsidiary;
                    b. The commission of an unlawful or criminal act by Grantee
resulting in material injury to the business or property of the Company or any
Subsidiary or of an act generally considered to involve moral turpitude, all as
reasonably determined by the Committee;
                    c. The commission of an intentional act by Grantee in the
performance of Grantee’s duties as an employee of the Company or any Subsidiary
amounting to gross negligence or misconduct or resulting in material injury to
the business or property of the Company or Subsidiaries, all as reasonably
determined by the Committee; or
                    d. The habitual drunkenness or drug addiction of Grantee, as
reasonably determined by the Committee.
          (ii) “Change of Control” shall be deemed to have occurred upon the
happening of any of the following events:
               (1) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”)),
other than (A) a trustee or other fiduciary holding securities under an employee

4



--------------------------------------------------------------------------------



 



benefit plan of the Company or any of its subsidiaries, or (B) a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of stock of the Company, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 30% or more of the total
voting power of the then outstanding shares of capital stock of the Company
entitled to vote generally in the election of directors (the “Voting Stock”),
provided, however, that the following shall not constitute a change in control:
(x) such person becomes a beneficial owner of 30% or more of the Voting Stock as
the result of an acquisition of such Voting Stock directly from the Company, or
(y) such person becomes a beneficial owner of 30% or more of the Voting Stock as
a result of the decrease in the number of outstanding shares of Voting Stock
caused by the repurchase of shares by the Company; provided, further, that in
the event a person described in clause (x) or (y) shall thereafter increase
(other than in circumstances described in clause (x) or (y)) beneficial
ownership of stock representing more than 1% of the Voting Stock, such person
shall be deemed to become a beneficial owner of 30% or more of the Voting Stock
for purposes of this Section 5(e)(ii)(1), provided such person continues to
beneficially own 30% or more of the Voting Stock after such subsequent increase
in beneficial ownership, or
               (2) Individuals who, as of November 1, 2007, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided that any individual becoming a director, whose election
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding for this purpose, any individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Company (as such terms
are used in Rule 14a-11 promulgated under the Exchange Act); or
               (3) Consummation of a reorganization, merger or consolidation or
the sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless (x) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Voting Stock immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the total
voting power represented by the voting securities entitled to vote generally in
the election of directors of the corporation resulting from the Business
Combination (including, without limitation, a corporation which as a result of
the Business Combination owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to the
Business Combination of the Voting Stock of the Company, and (y) at least a
majority of the members of the board of directors of the corporation resulting
from the Business Combination were members of the Incumbent Board at the time of
the execution of the initial agreement, or action of the Incumbent Board,
providing for such Business Combination; or

5



--------------------------------------------------------------------------------



 



               (4) Approval by the stockholders of the Company of a plan of
complete liquidation or dissolution of the Company; or
               (5) (x) a sale or other transfer of the voting securities of the
Bank, whether by stock, merger, joint venture, consolidation or otherwise, such
that following said transaction the Company does not directly, or indirectly
through majority owned subsidiaries, retain more than 50% of the total voting
power of the Bank represented by the voting securities of the Bank entitled to
vote generally in the election of the Bank’s directors; or (y) a sale of all or
substantially all of the assets of the Bank other than to the Company or any
Subsidiary.
          (iii) “Disability” means a termination of Grantee’s employment as a
result of a permanent disability, as determined by the Committee in accordance
with either Section 23(e)(3) of the Code, after receipt of medical advice, or as
entitles Grantee to payments of benefits under a long-term disability benefit
plan of the Company or a Subsidiary in which he participates.
          (iv) “Good Reason,” in connection with a voluntary termination of
Grantee’s employment, means only (x) such term (or comparable term) as is
defined in any employment agreement (including, but not limited to, a term sheet
agreement) between Grantee and either of the Company or a Subsidiary as in
effect on the date hereof, or (y) such term (or comparable term) as is defined
in any severance plan for executives of the Company or a Subsidiary in which
Grantee is participating at any time on or after the date hereof, which in the
case of (x) or (y) provides for severance benefits payable to Grantee upon such
a voluntary termination thereunder.
     6. Adjustment Upon Changes in Capitalization. Any additional share of
Common Stock or other securities or property issued with respect to the Common
Stock covered by this Award, as a result of any declaration of stock dividends,
through recapitalization resulting in stock splits, combinations or exchanges of
shares or otherwise, shall be subject to the restrictions and terms and
conditions set forth herein.
     7. Payment of Taxes. Grantee or Grantee’s legal representative shall be
required to pay to the Company the amount of any federal, state, local or other
taxes which the Company determines it is required to withhold and pay over to
governmental tax authorities with respect to shares of Common Stock covered by
this Award on the date on which the Company’s tax liability arises with respect
to such shares (the “Tax Date”). Grantee may satisfy such obligation by any of
the following means: (a) cash payment to the Company, (b) delivery to the
Company of Previously-Acquired Shares of Common Stock having an aggregate Fair
Market Value determined as of the Tax Date that equals the amount required,
(c) with the consent or the direction of the Committee, authorizing the Company
to withhold whole shares of Common Stock which would otherwise be delivered
having an aggregate Fair Market Value determined as of the Tax Date that equals
the amount required, or (d) any combination of (a), (b), and (c). The value of
any shares withheld may not be in excess of the amount of taxes required to be
withheld by the Company determined by applying the applicable minimum statutory
withholding tax rates.

6



--------------------------------------------------------------------------------



 



     8. Beneficiary. Grantee may name, from time to time, any beneficiary or
beneficiaries to whom the shares of Common Stock covered in this Award shall be
paid in case of his death before receipt of such shares. Each designation shall
be on a form prescribed for such purpose by the Committee and shall be effective
only as set forth therein.
     9. Compliance with Certain Laws and Regulations. If the Committee shall
determine, in its discretion, that:
          (a) the listing, registration or qualification of the Performance
Shares covered by this Award upon any securities exchange or under any law or
regulation, or that the consent or approval of any governmental regulatory body
is necessary or desirable in connection with the granting of Performance Shares
hereunder and, as a condition to receipt of Performance Shares covered by this
Award, Grantee shall supply the Committee or Company, as the case may be, with
such certificates, representations and information as the Committee or Company,
as the case may be, may request and shall otherwise cooperate with the Company
in obtaining any such listing, registration, qualification, consent or approval,
or
          (b) despite the Committee’s commercially reasonable efforts, and in
the absence of approval of the Plan and this Award by stockholders holding
shares representing a majority of the votes entitled to vote thereunder prior to
the date on which the Performance Shares vest (or any such portion thereof),
such listing, registration or qualification of shares subject to the Award shall
not be obtainable, the shares of Common Stock awarded hereunder shall be
automatically repurchased from Grantee by the Company and the Award shall be
settled in cash in an amount per share equal to the Fair Market Value of a share
of Common Stock on the date that is six months and one day after the date of
such vesting (or portion thereof) (and subject to applicable cash tax
withholding therefrom in accordance with Section 7 hereof) and shall be payable
at the same time and in the same manner as dividends are payable under Section 3
hereof, subject to Section 18 hereof.
     10. Notices. Any notice provided for in this Agreement must be in writing
and must be either personally delivered, delivered by overnight courier, or
mailed by first class mail, to Grantee at the address set forth on the records
of the Company, to the Company at its offices at 70 West Madison Street,
Suite 900, Chicago, Illinois 60602, or such other address or to the attention of
such other person as the recipient party shall have specified by prior written
notice to the sending party. Any notice under this Agreement shall be deemed to
have been given when received.
     11. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
     12. Complete Agreement. This Agreement and those documents expressly
referred to herein embody the complete agreement and understanding among the
parties and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

7



--------------------------------------------------------------------------------



 



     13. Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
     14. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Grantee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), and is intended to bind all successors and assigns of the respective
parties, except that Grantee may not assign any of Grantee’s rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted hereby.
     15. Remedies. Subject to the provisions of Section 19, each of the parties
to this Agreement shall be entitled to enforce its rights under this Agreement
specifically, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. Subject
to the provisions of Section 19, the parties hereto agree and acknowledge that
money damages may not be an adequate remedy for any breach of the provisions of
this Agreement and that any party may in its sole discretion apply to any court
of law or equity of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.
     16. Waiver or Modification. Any waiver or modification of any of the
provisions of this Agreement shall not be valid unless made in writing and
signed by the parties hereto. Waiver by either party of any breach of this
Agreement shall not operate as a waiver of any subsequent breach.
     17. Miscellaneous.
          (a) The Company shall pay all original issue or transfer taxes with
respect to the issuance or delivery of shares of Common Stock pursuant hereto
and all other fees and expenses incurred by the Company in connection therewith,
and shall use its best efforts to comply with all laws and regulations which, in
the opinion of counsel for the Company, shall be applicable thereto.
          (b) This Agreement shall not be construed as an employment contract
and does not give Grantee any right to continued employment by the Company or
any affiliate of the Company or to the receipt of any future Performance Share
or other awards under the Plan.
          (c) This Agreement and the Award is subject to (i) the terms and
conditions of the Plan and (ii) all good faith determinations of the Committee
and of the Company pursuant to the Plan.
     18. Section 409A. To the extent that any portion of this Award shall be
subject to Section 409A of the Code (“Section 409A”) pursuant to Section 3 or
Section 9(b) (as other than a short-term deferral thereunder), it is intended
that the Award and all amounts payable hereunder, and exercise of authority or
discretion hereunder, shall comply with Section 409A so as not to subject
Grantee to the payment of any interest or additional tax imposed under
Section 409A. In furtherance of thereof, anything in this Award to the contrary
notwithstanding, any amount under this Award that is subject to the provisions
of Section 409A that is payable upon a termination of Grantee’s employment
involuntarily by the Company without Cause or

8



--------------------------------------------------------------------------------



 



voluntarily by Grantee for Good Reason under Section 5(c) occurring while
Grantee shall be a “specified employee” (within the meaning of Treasury
Regulation Section 1.409A-1(i)) of the Company, shall be paid on the earlier of
(i) the date that is six months following such termination or (ii) the date of
the Grantee’s death following such termination, or, if applicable, six months
following a later date constituting a “separation from service” under Treasury
Regulation Section 1.409A-1(h). To the extent that any United States Department
of the Treasury regulations, guidance, interpretations or changes to
Section 409A would result in Grantee becoming subject to interest and additional
tax under Section 409A, the Company and Grantee agree to amend this Award
Agreement to bring the Award into compliance with Section 409A.
     19. Remedy for Breach of Non-Competition Covenant. Grantee acknowledges and
agrees that, as a condition to the Award of Performance Shares to Grantee,
Grantee is subject to a covenant prohibiting Grantee’s competition, as
particularly set forth in Grantee’s term sheet agreement (“Term Sheet
Agreement”), governing the terms of Grantee’s employment with The PrivateBank
and Trust Company (the “Bank”), a Subsidiary of the Company, the terms of which
covenant are incorporated by reference herein. Pursuant to the terms of such
non-competition covenant, in the Term Sheet Agreement Grantee agreed, and hereby
reaffirms such agreement, that as the Company’s and the Bank’s sole remedy for
Grantee’s breach (or threatened breach) of the non-competition covenant,
respecting this Award:
          (a) Grantee shall immediately forfeit all Performance Shares (whether
then vested or unvested) then held by Grantee (and thereupon this Award shall
terminate and any certificate issued in respect of this Award shall be
canceled);
          (b) Grantee shall immediately repay to the Company a cash sum in the
principal amount equal to all gross proceeds (before-tax) realized by Grantee
upon the sale or other disposition of the Performance Shares occurring at any
time during the period commencing on the date that is three years before the
date of termination of Grantee’s employment with the Bank (the Company and all
Subsidiaries of the Company) and ending on the date that the non-competition
covenant under the Term Sheet Agreement lapses (“Refund Period”), together with
interest accrued thereon, from the date of such breach or threatened breach, at
the prime rate (compounded calendar monthly) as published from time to time in
The Wall Street Journal, electronic edition (“Interest”); and
          (c) Grantee shall repay to the Company a cash sum equal to the fair
market value of all of the Performance Shares transferred by Grantee as a gift
or gifts at any time during the Refund Period, together with Interest, and for
which purpose, “fair market value” shall be the Fair Market Value of one share
of Common Stock on the date such gift occurs.
[Signature Page Follows]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective on
the ___day of                     , 200_.

                  PRIVATEBANCORP, INC.    
 
           
 
  By:    
 
        Name:         Title:    
 
                GRANTEE    
 
                          Signature    
 
  Name:        

10



--------------------------------------------------------------------------------



 



Grant Date:   Number of Shares:                            ___, 200_  
                    

PRIVATEBANCORP, INC.
PERFORMANCE SHARE AWARD CERTIFICATE
     THIS CERTIFIES THAT                                          has been
awarded                                           shares of Common Stock,
without par value, of PRIVATEBANCORP, INC. (“Performance Shares”), subject to
the terms and conditions of this Performance Share Award Certificate, the
related Performance Share Award Agreement of even date herewith and the
PrivateBancorp, Inc. Strategic Long-Term Incentive Compensation Plan (“Plan”).
     The terms and conditions upon which the restrictions under the Performance
Shares shall lapse and become unrestricted (i.e., upon which such Performance
Shares shall vest) are set forth as follows:
     1. Except as otherwise may be provided in Section 2 or Section 3 of this
Performance Share Award Certificate, the Performance Share Award Agreement or
the Plan, all or a portion of the Performance Shares shall vest on the last day
of the fiscal year in which the applicable Share Price Performance Objective,
below, is attained during such fiscal year, provided that Grantee was
continuously employed with the Company or a Subsidiary through such fiscal
year-end date:

              Portion of Performance Shares Share Price Performance Objective:  
Becoming Vested:     (including Performance Shares that     previously became
vested)
Attainment of a Share Price of $33.49 during any 20 consecutive trading days
during the fiscal year ending December 31, 2008
    20 %
Attainment of a Share Price of $40.19 during any 20 consecutive trading days
during the fiscal year ending December 31, 2009
    40 %
Attainment of a Share Price of $48.23 during any 20 consecutive trading days
during the fiscal year ending December 31, 2010
    60 %
Attainment of a Share Price of $57.87 during any 20 consecutive trading days
during the fiscal year ending December 31, 2011
    80 %
Attainment of a Share Price of $69.45 during any 20 consecutive trading days
during the fiscal year ending December 31, 2012
    100 %

11



--------------------------------------------------------------------------------



 



     Any Performance Shares for which the Share Price Performance Objective,
above, is not attained during the applicable fiscal year, above, shall be
forfeited as of December 31, 2012.
     For purposes hereof, “Share Price” shall mean the closing price (determined
without regard for any after-hours trading) for Company Common Stock as reported
by the NASDAQ Global Select Market on the relevant valuation date during which
the NASDAQ Global Select Market is open for trading.
     2. To the extent that, upon completion of the Performance Period, Grantee
had become vested in fewer than 25% of the total number of Performance Shares
Awarded hereunder as a result of the attainment of the Share Price Performance
Objectives set forth under Section 1, above, on December 31, 2012 Grantee shall
become vested in such number of Performance Shares such that Grantee is then
vested in 25% of the total number of Performance Shares awarded hereunder
including all Performance Shares that previously became vested, provided that
Grantee was continuously employed with the Company or a Subsidiary through
December 31, 2012.
     3. In the event that the Company (or a Subsidiary) fails to consummate a
transaction raising at least $150 million of new cash capital on or before
March 31, 2008, on April 1, 2008 all of the Share Price Performance Objectives
shall immediately lapse as to one-quarter of the Performance Shares Awarded
hereunder and such Performance Shares shall thereafter be regarded as
“Time-Vesting Restricted Shares” which shall vest and become unrestricted upon
Grantee’s satisfaction of the Continuous Employment Vesting Requirement below:

              Portion of Time-Vesting Restricted Shares Continuous Employment
Vesting Requirement:   Becoming Vested:     (including Time-Vesting Restricted
Shares     that previously became vested)
Continuous employment with the Company or a Subsidiary until December 31, 2008
    20 %
Continuous employment with the Company or a Subsidiary until December 31, 2009
    40 %
Continuous employment with the Company or a Subsidiary until December 31, 2010
    60 %
Continuous employment with the Company or a Subsidiary until December 31, 2011
    80 %
Continuous employment with the Company or a Subsidiary until December 31, 2012
    100 %

     Any Performance Shares becoming Time-Vested Performance Shares under this
Section 3 shall thereafter not be regarded as Performance Shares for purposes of
Sections 1 and 2 of this Performance Share Award Certificate.

12



--------------------------------------------------------------------------------



 



     4. The Committee shall have the authority to modify any and all of the
Share Price Performance Objectives, in the Committee’s good faith discretion, as
the Committee deems appropriate in connection with any acquisition,
reorganization, recapitalization, merger, consolidation, spin-off, extraordinary
dividend or other distribution, or similar transaction.
     IN WITNESS WHEREOF, PRIVATEBANCORP, INC. has caused this Performance Share
Award Certificate to be signed by its duly authorized officer this ___ day of
                    , 200_.

             
 
  By:        
 
  Name:  
 
   
 
  Title:        

13



--------------------------------------------------------------------------------



 



ASSIGNMENT SEPARATE FROM CERTIFICATE
     FOR VALUE RECEIVED, I,                                         , hereby
assign and transfer unto              
                                               
                                         shares of the Common Stock of
PrivateBancorp, Inc. (the “Company”) in my name on the books of the Company.
     I do hereby irrevocably constitute and appoint
                                                        
                         as my attorney-in-fact to transfer the said stock on
the books of the within named Company with full power of substitution in the
premises. By execution hereof, I represent that such shares now stand in my name
on the books of the Company.

                 
 
  Signature    
 
  Name:    

Dated as of                      ___, 20___

     
IN THE PRESENCE OF:
   
 
   
 
   

14



--------------------------------------------------------------------------------



 



BENEFICIARY DESIGNATION FORM FOR PERFORMANCE SHARE
     Performance Share Award Agreement(s) (the “Performance Share Award(s)”)
dated (fill in Performance Share Award Dates):

                 
 
 
 
                                             

     You may designate a primary beneficiary and a secondary beneficiary to whom
rights under your Performance Share Award Agreements will pass in the event of
your death. You may name more than one person as a primary or secondary
beneficiary. For example, you may wish to name your spouse as primary
beneficiary and your children as secondary beneficiaries. Your secondary
beneficiary(ies) will have no rights with respect to your Performance Share
Award(s) if any of your primary beneficiaries survive you. All primary
beneficiaries will have equal rights with respect to your Performance Share
Award(s) unless you indicate otherwise. The same rule applies for secondary
beneficiaries.
Designate Your Beneficiary(ies):

     
     Primary Beneficiary(ies) (give name, address and relationship to you):
   
 
   
 
     
 
     
 
     

     
     Secondary Beneficiary(ies) (give name, address and relationship to you):
   
 
   
 
     
 
     
 
     

     I certify that my designation of beneficiary set forth above is my free act
and deed and acknowledge that when effective it will revoke any prior
designation I may have made with regard to the Performance Share Award(s) set
forth above.

                       
 
  Signature        
 
  Printed Name:        
 
     
 
   

Dated as of                      ___, 20___.
     This Beneficiary Designation Form for Performance Share shall be effective
on the day it is received by the Chief Financial Officer (or his designee) of
the Company at 70 West Madison Street, Chicago, Illinois 60602. This Form shall
be (i) delivered to the Chief Financial Officer (or his designee) by personal
delivery, facsimile, United States mail or by express courier service, and
(ii) deemed to be received upon personal delivery, upon confirmation of receipt
of facsimile transmission or upon receipt by the Chief Financial Officer (or his
designee) if by United States mail or express courier service; provided,
however, that if this Form is not received

15



--------------------------------------------------------------------------------



 



during regular business hours, it shall be deemed to be received on the next
succeeding business day of the Company.
RECEIVED AND ACKNOWLEDGED:

                  PRIVATEBANCORP, INC.    
 
           
 
  By:        
 
  Name:  
 
     
 
  Title:  
 
Chief Human Resources Officer or a
Duly Authorized Designee    

16